           Case 2:20-cv-00211-MAT Document 26 Filed 01/19/21 Page 1 of 6




01

02

03

04

05                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
06                                        AT SEATTLE

07 NICOLE C.,                             )
                                          )                 CASE NO. C20-0211-MAT
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )                 ORDER RE: SOCIAL SECURITY
10   COMMISSIONER OF SOCIAL               )                 DISABILITY APPEAL
     SECURITY,                            )
11                                        )
           Defendant.                     )
12   ____________________________________ )

13         Plaintiff proceeds through counsel in her appeal of a final decision of the

14 Commissioner of the Social Security Administration (Commissioner). The Commissioner

15 denied Plaintiff’s applications for Disability Insurance Benefits (DIB) and Supplemental

16 Security Income (SSI) after a hearing before an Administrative Law Judge (ALJ). Having

17 considered the ALJ’s decision, the administrative record (AR), and all memoranda of record,

18 this matter is REVERSED and REMANDED for further administrative proceedings.

19                               FACTS AND PROCEDURAL HISTORY

20         Plaintiff was born on XXXX, 1970. 1 She has a GED and previously worked as a

21 waitress. (AR 924.)

22
           1
               Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -1
             Case 2:20-cv-00211-MAT Document 26 Filed 01/19/21 Page 2 of 6




01           Plaintiff applied for DIB and SSI in May 2017. (AR 886-95.) Those applications

02 were denied and Plaintiff timely requested a hearing. (AR 800-15, 819-34.)

03           On December 4, 2018, ALJ C. Howard Prinsloo held a hearing, taking testimony from

04 Plaintiff and a vocational expert. (AR 669-94.) On January 22, 2019, the ALJ issued a

05 decision finding Plaintiff not disabled. (AR 15-25.) Plaintiff timely appealed. The Appeals

06 Council denied Plaintiff’s request for review on December 16, 2019 (AR 1-6), making the

07 ALJ’s decision the final decision of the Commissioner. Plaintiff appealed this final decision

08 of the Commissioner to this Court.

09                                        JURISDICTION

10           The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. §

11 405(g).

12                                         DISCUSSION

13           The Commissioner follows a five-step sequential evaluation process for determining

14 whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it

15 must be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had

16 not engaged in substantial gainful activity since the alleged onset date. (AR 18.) At step two,

17 it must be determined whether a claimant suffers from a severe impairment. The ALJ found

18 severe Plaintiff’s degenerative disc disease with facet disease and a pain disorder. (AR 18-

19 20.) Step three asks whether a claimant’s impairments meet or equal a listed impairment.

20 The ALJ found that Plaintiff’s impairments did not meet or equal the criteria of a listed

21 impairment. (AR 20.)

22           If a claimant’s impairments do not meet or equal a listing, the Commissioner must



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -2
            Case 2:20-cv-00211-MAT Document 26 Filed 01/19/21 Page 3 of 6




01 assess residual functional capacity (RFC) and determine at step four whether the claimant has

02 demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

03 performing light work, with additional limitations: she cannot climb ladders, ropes or

04 scaffolds.   She cannot have excessive exposure to vibration or extreme cold.          She can

05 occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and crawl. She can

06 frequently finger. (AR 20-22.) With that assessment, the ALJ found Plaintiff able to perform

07 past relevant work as a waitress. (AR 23.)

08         If a claimant demonstrates an inability to perform past relevant work, the burden shifts

09 to the Commissioner to demonstrate at step five that the claimant retains the capacity to make

10 an adjustment to work that exists in significant levels in the national economy. The ALJ

11 entered alternative step-five findings, indicating that Plaintiff was also capable of

12 transitioning to other representative occupations, such as cashier II; bakery worker, conveyor

13 line; and fast foods worker. (AR 24.)

14         This Court’s review of the ALJ’s decision is limited to whether the decision is in

15 accordance with the law and the findings supported by substantial evidence in the record as a

16 whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means

17 more than a scintilla, but less than a preponderance; it means such relevant evidence as a

18 reasonable mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881

19 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of which

20 supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

21 F.3d 947, 954 (9th Cir. 2002).

22         The parties agree that the ALJ’s decision contains errors, but Plaintiff argues that the



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -3
            Case 2:20-cv-00211-MAT Document 26 Filed 01/19/21 Page 4 of 6




01 errors should be remedied by a remand for a finding of disability, and the Commissioner

02 contends that a remand for further proceedings is appropriate.

03                                             Remand

04         The parties agree that the ALJ erred in failing to discuss certain medical opinions, and

05 the Commissioner does not dispute that the ALJ should also reconsider Plaintiff’s subjective

06 testimony and RFC assessment on remand. See Dkt. 24 at 5. Plaintiff also alleged error in the

07 ALJ’s assessment of other medical opinions, and the Commissioner did not explicitly address

08 the ALJ’s findings as to those opinions in his brief requesting remand. See Dkt. 25 at 2.

09 Plaintiff argues that because all of the opinions that the ALJ either ignored or discounted

10 would support a finding of disability, the Court should remand this case for a finding of

11 disability. Dkt. 25 at 4-5.

12         The Court has discretion to remand for further proceedings or to award benefits. See

13 Marcia v. Sullivan, 900 F.2d 172, 176 (9th Cir. 1990). However, a remand for an immediate

14 award of benefits is an “extreme remedy,” appropriate “only in ‘rare circumstances.’” Brown-

15 Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (quoting Treichler v. Comm’r of Social

16 Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014)). Accord Leon v. Berryhill, 880 F.3d 1044,

17 1045 (9th Cir. 2017) (“An automatic award of benefits in a disability benefits case is a rare

18 and prophylactic exception to the well-established ordinary remand rule.”)

19         Before remanding a case for an award of benefits, three requirements must be met.

20 First, the ALJ must have “‘failed to provide legally sufficient reasons for rejecting evidence,

21 whether claimant testimony or medical opinion.’” Brown-Hunter, 806 F.3d at 495 (quoting

22 Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014)). Second, the Court must conclude



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -4
            Case 2:20-cv-00211-MAT Document 26 Filed 01/19/21 Page 5 of 6




01 “‘the record has been fully developed and further administrative proceedings would serve no

02 useful purpose.’” Id. In so doing, the Court considers the existence of “‘outstanding issues’”

03 that must be resolved before a disability determination can be made. Brown-Hunter, 806 F.3d

04 at 495 (quoting Treichler, 775 F.3d at 1105). Third, the Court must conclude that, “‘if the

05 improperly discredited evidence were credited as true, the ALJ would be required to find the

06 claimant disabled on remand.’” Brown-Hunter, 806 F.3d at 495 (quoting Garrison, 759 F.3d

07 at 1021).

08         Finally, even with satisfaction of the three requirements, the Court retains

09 “‘flexibility’” in determining the proper remedy. Brown-Hunter, 806 F.3d at 495 (quoting

10 Garrison, 759 F.3d at 1021). The Court may remand for further proceedings “‘when the

11 record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

12 the meaning of the Social Security Act.’” Id.

13         In this case, because the ALJ’s errors include a failure to address all of the evidence,

14 the Court finds that the ALJ (as opposed to the Court) should have the opportunity to consider

15 that evidence in the first instance. Under these circumstances, further proceedings would not

16 be useless. See, e.g., Klaas v. Comm’r of Social Sec. Admin., 2017 WL 1018397 at *2 (D.

17 Ariz. Mar. 16, 2017) (“[T]he Court cannot take Plaintiff’s proposed findings in place of

18 missing findings by an ALJ . . . and must remand so that important gaps in the ALJ’s findings

19 can be filled in and the reasoning for those findings clarified.”); Elliott v. Colvin, 2016 WL

20 1183646 at *7 (E.D. Cal. Mar. 28, 2016) (“It is up to the ALJ in the first instance to consider

21 this opinion and if rejecting it – in whole or in part – to explain why it is being rejected,

22 especially where, as here, if the opinion were credited as true, the plaintiff would be found to



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -5
            Case 2:20-cv-00211-MAT Document 26 Filed 01/19/21 Page 6 of 6




01 be disabled.”).    Accordingly, the Court finds that a remand for further administrative

02 proceedings is the appropriate remedy in this case.

03                                        CONCLUSION

04         For the reasons set forth above, this matter is REVERSED and REMANDED for

05 further administrative proceedings. On remand, the ALJ should consider or reconsider all of

06 the medical opinions, and reconsider Plaintiff’s subjective testimony and RFC.

07         DATED this 19th day of January, 2021.

08

09                                                       A
                                                         Mary Alice Theiler
10                                                       United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -6
